Opinion issued October 19, 2021




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-21-00071-CV
                          ———————————
                       JARRED PARRISH, Appellant
                                      V.
                    GUILLERMINA PARRISH, Appellee


                   On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Case No. 2018-72218


                         MEMORANDUM OPINION

      Appellant, Jarred Parrish, appeals from the trial court’s judgment of

December 9, 2020, complaining in a single issue that the trial court’s award of

appellate attorney’s fees to appellee, Guillermina Parrish, was not properly

conditioned on an unsuccessful appeal. However, in a June 15, 2021 nunc pro tunc
judgment, the trial court inserted a single word in the judgment clarifying that the

appellate attorney’s fees were conditioned on an “unsuccessful” appeal. Neither

party challenges this modified judgment. This, appellant argues, renders his single

issue on appeal moot. We agree that the judgment nunc pro tunc resolves the only

issue raised by appellant in his appeal and that there is no longer any case or

controversy to be resolved by this Court. Absent a live case or controversy, this

Court lacks subject-matter jurisdiction. See Williams v. Lara, 52 S.W.3d 171, 184

(Tex. 2001) (“[i]f a controversy ceases to exist—the issues presented are no longer

‘live’ or the parties lack a legally cognizable interest in the outcome—the case

becomes moot.”).

      Accordingly, we dismiss appellant’s appeal as moot. See TEX. R. APP. P.

43.2(a). Appellee requests that we award her $25,000 as sanctions. We dismiss the

case as moot, and we decline to award appellee sanctions. We further order that each

party pay their own costs incurred by reason of this appeal.




                                             Sherry Radack
                                             Chief Justice

Panel consists of Chief Justice Radack and Justices Rivas-Molloy and Guerra.




                                         2